DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 13, 15, 17-18, 21, 23 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0027079 to Lauer et al.
Regarding claims 1, 6 and 18:  Lauer teaches a multiphase emulsion polymer for aqueous coating compositions (Lauer ¶ [0047]) made by copolymerizing the claimed ingredients.  The compositions have VOCs less than 50 g/L (Lauer ¶ [0051]; <5% VOC is <50g in 1,000 mL, 1 L) and are made from a soft polymer phase having a glass transition temperature (Tg) of -20to 20oC which teaches the claimed range with sufficient specificity and a hard phase having a Tg of 25-125oC which teaches the claimed range with sufficient specificity.  A Tg of greater than 50oC or higher is at once envisaged in view of the disparate Tgs of the respective hard and soft polymers.  The hard phase is polymerized in the presence of the soft phase polymer (Lauer ¶ [0028]-[0029]).  Lauer Lauer ¶ [0028]).  Lauer teaches in ¶ [0029] neutralizing the weak acid monomers prior to polymerization, thus creating a neutralized first stage polymer, prior to the polymerization of the soft polymer phase, meeting the invention as claimed.  In Lauer, the hard phase comprises (i) a copolymer of methyl methacrylate, methacrylic acid and wet adhesion monomer (Lauer e.g. ¶ [0059]).  The soft phase represents 50-90% of the multiphase emulsion polymer and 15-30% of the hard phase monomer (Lauer ¶ [0028]) the amounts adding to 100%, which teaches the claimed range with sufficient specificity.  An oxyalkylene monomer is not used by Lauer and its exclusion is at once envisaged.  The composition of Lauer does not require an acid monomer in the soft phase and its use is at once excluded; ¶ [0059] does not use acidic monomers in the soft phase.  Lauer shows an example wherein the soft phase polymer consists of butyl acrylate and methyl methacrylate (Lauer ¶ [0059]) and other combinations consisting of the claimed ingredients are at once envisaged because substantially all of the claimed monomers are taught by Lauer to be suitable for the soft phase (Lauer ¶ [0011]).  The composition of Lauer has been interpreted to be in the form of latex particles, because it is made of the claimed ingredients in water, and is particulate (Lauer ¶ ¶ [0037]).  Lauer teaches another phase of hard polymer and an inner phase of soft polymer (Lauer ¶ [0036]).  Lauer (¶ [0029]) teaches the hard polymer phase is neutralized by a base before the polymerization of the second stage polymer.
Lauer teaches that the particles have a size of 70-300 nm (Lauer ¶ [0037]).  Overlapping ranges are prima facie obvious.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to select particles within the lower half of Lauer’s overlapping range to arrive at applicants’ claimed range of <150nm.  The motivation in doing so would have been to arrive at a composition that can be applied by a desired means (e.g. spaying in Lauer ¶ [0047] would likely use a smaller particle size than a roller to prevent nozzle clogging) or to coat a desired composition (a smaller particle size can potentially penetrate deeper into porous surfaces such as wood in Lauer ¶ [0048]).  Burden shifts to applicant for a showing of non-obviousness related to the claimed particle size which is in the lower half of Lauer’s overlapping range.
Regarding claims 5 and 21:  Lauer teaches the claimed acid content and ingredients in the hard polymer with sufficient specificity (Lauer ¶ [0012]). 
Regarding claims 7 and 23:  Lauer teaches crosslinking monomer (Lauer ¶ [0038]).
Regarding claims 13 and 29:  Lauer teaches the soft polymer phase comprising a copolymer of butyl acrylate and methyl methacrylate (Lauer e.g. ¶ [0059]).
Regarding claim 15:  Lauer teaches the composition comprising at least one emulsifier (Lauer ¶ [0029]).  The term “useful in a zero or low VOC latex” is an intended use that does not confer structural or compositional limitations.  The composition of Lauer has been interpreted as being useful for the intended use since the claimed ingredients are present in the claimed amounts.
Regarding claim 17:  Lauer teaches the composition containing at least one pigment (Lauer ¶ [0039]).

Claims 11, 16 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0027079 to Lauer et al. as applied to  claims 1 and 18 above, in view of US 2005/0107527 to Holub et al.
Regarding claims 11 and 22:  Lauer does not disclose an example using the claimed combinations of monomers.  However each of the monomers (butyl acrylate/methyl methacrylate in ¶ [0027]; methacrylic acid in ¶ [0029]; diacetone acrylamide in ¶ [0035]) are taught by name in Holub from short lists.  Holub names all of the claimed species in shorts lists based on known properties of non-ionic (¶ [0027]) weak acid (¶ [0029]) and wet-adhesion (¶ [0051]), it would have been routine substitution for a person having ordinary skill in the art to experiment within the confines of each known property to arrive at the claimed combination, since the effect of each monomer is identified by Holub.  The motivation in doing so would have been on the cost or availability of the monomers or for instance to determine which monomer exhibits best wet-adhesion.
Regarding claim 16:  Lauer recognizes that additives can be added to affect the minimum film forming temperature MFFT (Lauer ¶ [0043]).  Lauer does not explicitly measure the MFFT.  Holub shows minimum film forming temperatures (MFT) below 15oC as evidenced by e.g. Examples 1-17 which all show MFTs below 15oC and generally around 0oC.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add Lauer within the claimed range, with the motivation of enabling application of the composition at a lower temperature.

Response to Arguments
The following responses are directed to the document entitled “Remarks” (pages 8-12) received January 20th, 2021.
A) Applicant's arguments with regard to the rejections of claims 1, 5-7, 12-13, 15, 17-18, 21, 23 and 29 as being unpatentable over US 2005/0027079 to Lauer have been fully considered but they are not persuasive.
	1) On pages 8-9 applicant contends that the instant invention is novel/nonobvious over Lauer for the reason that the structure of the polymer is argued to be different based on a different order of polymerization.
	This argument is not persuasive.
	Considering Lauer there are two possibilities; either polymerization of the first stage polymer then polymerization of the second stage polymer (as in the claimed invention); and polymerization of the second stage polymer followed by polymerization of the first stage polymer.  Lauer had possession of both (Lauer ¶ [0028]) and by extension, has possession of a substantially identical product with an overlapping range of particle sizes.  The claimed method is at once envisaged by a person having ordinary skill in the art because (1) Lauer says the process as claimed can take place in either sequence (Lauer ¶ [0028]) and (2) there are only two possibilities and the claimed invention is at once envisaged in view of the only other alternative, which is accounted for in Lauer.
Lauer, as in the instant invention, is an at least partially neutralized polymer having a hard phase and soft phase, with each layer having the claimed glass transition temperature, particle size, and made from the claimed ingredients.  There is no evidence of record to establish novelty or nonobviousness over Lauer.  In the absence of evidence or persuasive argument, the rejection of record over Lauer has been maintained.
	2) The argument that Lauer (page 10) does not recognize the claimed order of polymerization is not persuasive.  Lauer teaches the claimed order in ¶ [0028]).
	3) The argument that Lauer (page 10) does not teach the claimed volatile organic components (VOC) content is not persuasive.  A person having ordinary skill in the art, in view of the present specification recognizes that by avoiding the use of volatile organic components (e.g. solvents other than water) these components are not present in Lauer and will necessarily be below the claimed 50g/L threshold.

B) Applicant's arguments with regard to the rejections of claims 11, 16 and 22 as being unpatentable over US 2005/0027079 to Lauer have been fully considered but they are not persuasive.
	1) On pages 10-11 it is argued that Holub does not cure alleged deficiencies in Lauer on the grounds that Holub does not teach certain features of the claimed invention such as the glass transition temperature and monomer selection.
In response, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Holub is not used to reject the argued independent claims; Lauer alone is sufficient for rejection of these claims; rather Holub is cited to show that it is within the skill of a person having ordinary skill in the art to select known monomers and use known methods to slightly alter the properties of an emulsion polymer with a clear motivation for the selection and a reasonable expectation of success when combined with the teaching of Lauer.
	While Lauer does not explicitly teach the claimed combinations, it is known from Holub that the claimed combinations can be used by a person having ordinary skill in the art to attain improved properties such as wet adhesion (Holub ¶ [0051]).  Lauer would have found routine experimentation with these monomers to be beneficial because improved adhesion is stated by Lauer to be a desirable property (Lauer ¶ [0002]).
		2) With regard to arguments that Holub allegedly teaches away from Lauer in that there is argued to be a tradeoff with monomer selection, it is the position of the Office that the selection of monomer in Holub fulfills a recognized need in Lauer, and is shown to have been within the skillset of a person having ordinary skill in the art at the time of the invention.  As Lauer recognizes the importance of adhesion (¶ [0002]) it would have been obvious for a person having ordinary skill in the art to add a monomer to the invention of Lauer to improve said adhesion.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL A SALVITTI/
Primary Examiner, Art Unit 1767